Citation Nr: 0630720	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-08 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right shoulder 
strain.

2.  Entitlement to service connection for left ankle strain.

3.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2003, the veteran provided 
testimony at a Travel Board hearing conducted by the 
undersigned.  In September 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  

A review of the claims files show that the veteran, in 
December 2004, raised claims for service connection and/or 
applications to reopen claims of service connection for a 
neuronpsyciatric disorder, a cervical spine disorder, and a 
low back disorder.  Similarly, in August 2003, he also raised 
claims for service connection and/or applications to reopen 
claims of service connection for residuals of a head injury, 
eye disabilities, knee disabilities, a right hip disability, 
bilateral hearing loss, and tinnitus.  These issues are not 
currently developed or certified for appellate review.  
However, these claims are inextricably intertwined because 
the resolution of the veteran's claims for service connection 
may impact the claim for a TDIU.  Accordingly, they are 
referred to the RO for appropriate action which action must 
be undertaken prior to the readjudication of the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claims for service connection, voluminous VA 
treatment records were received by VA after the June 2004 VA 
examinations which include etiology opinions.  The RO has not 
obtained addenda to those examinations which consider these 
additional VA treatment records.  Accordingly, a remand to 
obtain such addenda is required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.326 (2005); Green v. Derwinski, 
1 Vet. App. 121 (1991) (VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment).

As to the claim of entitlement to service connection for a 
chronic disability manifested by chest pain, given the 
veteran's failure to show for the pulmonary function test the 
June 2004 VA respiratory examiner opined was required in 
order for him to provide an opinion as to whether he had a 
current disability due to military service, on remand, VA 
should also provide the claimant with notice of 38 C.F.R. 
§ 3.655 (2005) (when a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated on the evidence of record).  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.31 
(2005).

As to the TDIU claim, the Board notes that additional 
pertinent evidence was received by VA since the September 
2002 supplemental statement of the case (SSOC).  However, 
another SSOC addressing TDIU was not issued.  See 38 C.F.R. 
§ 19.31.  Therefore, the TDIU claim must also be remanded for 
the issuance of a SSOC.  When readjudicating this claim, the 
RO must be mindful of the new service connection claims 
raised by the veteran.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).  

Lastly, the Board notes that the RO, in the May 2006 SSOC, 
attempted to provide the veteran with corrective Veterans 
Claims Assistance Act of 2000 (VCAA) notice in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Nonetheless, on remand, the RO 
should also issue a letter to the veteran that provides this 
notice.  38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or an 
effective date for the claims on appeal 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After undertaking the above 
development to the extent possible, the 
RO should ask the July 2004 VA examiners, 
if available and other appropriate 
physicians if they are not, to prepare 
addendums to the earlier examinations.  
The claims folders are to be provided to 
the physicians for review.  Thereafter, 
based on a review of the record on appeal 
including all the evidence that was 
associated with the record since the July 
2004 VA examinations, the examiners be 
requested to indicate whether their 
earlier opinions regarding the diagnosis 
of any current disability and its 
etiology have changed based on the 
additional evidence of record, and if so, 
to set forth in full the changed 
opinion(s).  A complete rational for any 
new opinion should be provided. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.

4.  Thereafter, the RO must readjudicate 
the veteran's claims.  As to the TDIU 
claim, the RO must be mindful of the 
veteran's newly raised service connection 
claims which should be adjudicated prior 
to readjudication of the TDIU claim.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received and any evidence not 
received as well as all applicable law 
and regulations considered pertinent to 
the issues currently on appeal since the 
September 2002 SSOC including 38 C.F.R. 
§ 3.655.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

